Citation Nr: 1711109	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  09-44 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to December 1962.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran and his spouse testified before the Board at March 2011 and March 2014 hearings.  Transcripts of these hearings are of record.  A letter was sent to the Veteran in February 2015 informing him that the VLJ who conducted the hearing in March 2014 was no longer employed by the Board.  The letter offered the Veteran the opportunity to testify at another Board hearing, in accordance with 38 C.F.R. § 20.717 (2016).  In March 2015, the Veteran's attorney responded and waived the opportunity for another hearing.

This case was most recently before the Board in June 2015, at which time the Board denied the Veteran's appeal for an increased evaluation for DM.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2016 order, granted a Joint Motion for Partial Remand (Joint Motion), vacating the Board's decision as it pertains to the instant claim, and remanding the appeal for further consideration.


FINDING OF FACT

Diabetes mellitus is manifested by no more than the requirement for insulin and restricted diet; required regulation of activities due to diabetes mellitus is not demonstrated at any point in the appeal period.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded multiple VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purpose of evaluating the Veteran's diabetes mellitus as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of the functional effects of this disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Finally, the Board finds there has been substantial compliance with the Board's previous remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Veteran contends that he is entitled to an evaluation in excess of 20 percent for his service-connected diabetes mellitus.  Specifically, he asserts that his service-connected diabetes mellitus results in regulation of activities and warrants a 40 percent evaluation or greater. 

Diabetes mellitus is evaluated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  Under Diagnostic Code 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  "Regulation of activities," is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363- 364 (2007).

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent disability evaluation is assigned if diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

According to July 2007 records from Freeman Heart and Vascular Institute, the Veteran had a long-standing history of insulin-dependent DM.  

VA DM evaluations were conducted in April 2008 and October 2010.  It was noted that the Veteran was taking insulin and was on a restricted diet.  He had not had any hypoglycemic reactions or ketoacidosis, and there was no restriction in his ability to perform strenuous activities.  There was a significant effect on his occupational and daily activities.

VA treatment records for October 2009 reveal the assessment of hypoglycemia.  According to a March 2011 statement from the Veteran's wife, his DM was "out of control."

The Veteran and his wife testified at his March 2011 travel board hearing that he received 3-5 shots daily, that he had episodes a couple of times a month in which his blood sugar dropped below 30, and that his DM had gotten worse over the past few years.

It was reported on VA DM evaluation in June 2012 that the Veteran was prescribed insulin of more than one injection per day.  He visited a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times a month.  Regulation of activities was not required, and there were no hospitalizations for DM over the past year.  His DM affected his ability to work.  Findings on VA evaluation in June 2014 were essentially the same as in June 2012, except that it was noted that the Veteran's DM did not impact his ability to work.  The report of a May 2016 VA examination indicates the Veteran's DM requires insulin and is managed by restricted diet without medically-required regulation of activities.

Also of record are a number of treatment records related to the Veteran's glucose level, including a March 2016 care record related to an incident in which the Veteran's wife called 911 due to symptoms related to low glucose levels.  The Veteran was treated with an IV and began eating crackers; he declined to be transported to the emergency room.

To warrant an evaluation in excess of 20 percent for DM, there would need to be evidence showing that the condition requires insulin, a restricted diet, and regulation of the Veteran's activities, meaning avoidance of strenuous occupational and recreational activities.  Although there is evidence of the need for insulin and a restricted diet, it was reported on VA DM evaluations in April 2008, October 2010, June 2012, June 2014, and May 2016 that there was no restriction on strenuous activities.  Additionally, it was noted in June 2012 and June 2014 that he visited a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times a month.  Consequently, an evaluation in excess of 20 percent is not warranted under the applicable schedular criteria.  

In this case, the Veteran is competent to report his DM symptoms.  The Veteran's testimony and complaints have been used in rating his DM.  Additionally, the Veteran's wife, who is a nurse, is competent to report her observations about the Veteran's condition.  However, despite these assertions, the medical evidence does not support a finding that the Veteran has been medically advised to avoid strenuous activities to manage his diabetes mellitus.  In fact, VA treatment records reflect the Veteran has been educated regarding exercise as part of his diabetes management plan.  See, e.g., February 2016 VA Primary Care Note.  When evidence exists that the appellant has been encouraged to be more physically active, such medical documentation "contradicts any assertion that the appellant was being advised to limit his strenuous activity."  See Camacho, 21 Vet. App. 360.  As previously discussed, the Board finds that the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology.  

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2016); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected DM is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with the disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

The Board finds that the available schedular evaluation is adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Pertinent to the Joint Motion, the Board has also considered whether referral for an extraschedular evaluation is warranted based on the combined effects of the appellant's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  Specifically, the parties to the Joint Motion noted that the Veteran's DM and associated complications result in a lack of stamina.  See Joint Motion at 3.  However, the Board observes that reports of fatigue or loss of stamina are not consistent.  For instance, a January 2016 private treatment record notes the Veteran denied symptoms of fatigue. Furthermore, to the extent the Veteran does experience fatigue due to DM and it's complications, the Board notes that the applicable rating criteria for coronary artery disease, which is service-connected as a complication of DM, specifically contemplates symptoms of fatigue.  See 38 C.F.R. § 4.104, Diagnostic Code 7017.  Further evaluating the Veteran's disabilities based on the same symptomatology violates the rule against pyramiding.  See 38 C.F.R. § 4.14.  

Therefore, referral for extraschedular consideration based on symptoms of DM or the combined effects of the appellant's service-connected disabilities is not warranted.   


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


